Grant, J.
The sole question involved is, Does Act No. 460 of the Local Acts of 1895 confer upon justices of the peace of the city of Detroit jurisdiction in replevin cases involving more than $100 ? Section 9 of the act is as follows:
*364“ Every justice of the peace elected in the said city of Detroit, and duly qualified according to law, shall have original jurisdiction of all civil actions wherein the debt- or damages do not exceed the sum of $100, and concurrent jurisdiction in all civil actions wherein the debt or damages do not exceed the sum of $500, except as provided in section 6815 of Howell’s Annotated Statutes of Michigan.”
An action of replevin is no't brought to recover debt or damages, but to recover specific property unlawfully de-' tained by the defendant. The language of the section above quoted is not applicable to an action of replevin. The act is silent as to this action, and the jurisdiction of the justices of the peace is therefore governed by the general statute. 2 How. Stat. § 6856. The affidavit alleged the property to be “ worth $1.50 and not to exceed $500.” It follows that the justice had no jurisdiction, and the circuit court should have dismissed the appeal taken by the plaintiff.
The defendant did not raise the question before the justice, and not until the case was appealed to the circuit court. He is therefore not entitled to costs. The writ of mandamus will issue, directing the court below to dismiss the appeal, but without costs.
The other Justices concurred.